Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite because the term “other indicia” is indefinitely vague such that the metes and bounds of the term, in view of the disclosure, cannot be determined. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5044411 to Doll.

Regarding claim 1, Doll discloses a removable sanitary cover, comprising: a casing (70, 72), a piece of elastic 75, wherein the piece of elastic is woven into and along each lateral edge 74 of the casing (as evident from Fig. 5), wherein each piece of elastic has a length that is shorter than the length of the casing such that each elastic creates a gathering (i.e. as evident from Fig. 5, the wrinkling shown coextensive with 75; also see definition of gathering on the bottom of page 5, top of page 6 of the specification of the instant application) along each said lateral edge of the casing (as evident from Fig. 4, 5 such that the elastic band is tightened to the point of being a smaller diameter than the outer diameter of the casing, therein defining two separate lengths). 

Regarding claim 4, Doll discloses the cover of claim 1, wherein the casing is a loop shape (as evident from Fig. 4).

Regarding claim 5, Doll discloses the cover of claim 1, wherein the casing is made of a stretchable material (see col. 4, ln 10-11).

Regarding claim 7, Doll discloses the cover of claim 1 further including an aesthetic design or a space for a logo or other indicia (i.e. the design of a tread as evident from Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doll in view of US 2370790 to Glasser
Regarding claims 2 and 3, Doll discloses the removable sanitary cover of Claim 1, but does not disclose that the casing includes at least one closure in the form of a pin disposed on each distal end of the casing. Glasser discloses such (34, pin 29). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of enabling the casing to be used for different sized diameters of tires. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doll in view of US 20120006368 to Brown.
Regarding claim 6, Doll discloses the cover of claim 1, but does not disclose a grip or a skid-resistant surface applied to a surface of the casing. Brown discloses a skid resistance surface (see [0005]). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of reducing the opportunity of run-away for the wheeled equipment. 
Other Prior Art
Examiner cites US 5251506 disclosing a cover with wrinkling on the inner seams (see Fig. 1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617